Title: [Diary entry: 8 April 1790]
From: Washington, George
To: 

Thursday 8th. The following Company dined here viz—of the House of representatives—Mr. Gerry, Mr. Huntingdon, Mr. Cadwalader, Mr. Boudinot, Mr. Sinnickson, Mr. Scott, Mr. Gale, Mr. Parker, Mr. Moore, & Mr. Brown—of the Treasury Department, the Comptroller (Mr. Eveleigh) the Auditor (Mr. Wolcot), & the Register Mr. Nourse and of the Commissioners of Accts. Genl. Irvine and Mr. Kean—together with Mr. Gore, Attorney for the District of Massachusetts.